          Case 1:20-cr-00190-RBW Document 9 Filed 09/29/20 Page 1 of 1


                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     :
                                             :
               v.                            :       CRIMINAL NO. 20-CR-00190 (RBW)
                                             :
LARRY RUMPH and                              :
SAHN WILLIAMS,                               :
                                             :
                      Defendants.            :


                                  NOTICE OF DISCOVERY

       The United States of America by and through its attorney, the United States Attorney for

the District of Columbia, hereby informs the Court and defense that the attached discovery letter

of September 29, 2020, is being provided to the defense in this matter.



                                             Respectfully submitted,

                                             Michael R. Sherwin
                                             Acting United States Attorney
                                             N.Y. Bar No. 4444188

                                     By:     /s/            ______________
                                             Michael Boyer
                                             UT Bar 10681
                                             Special Assistant United States Attorney
                                             United States Attorney’s Office for D.C.
                                             555 4th Street NW, Fourth Floor
                                             Washington, DC 20530
                                             Email: michael.boyer3@usdoj.gov
                                             Telephone: (202) 252-7102

                                              /s/_________________________
                                             Andrea Duvall
                                             AR Bar 2013114
                                             Assistant United States Attorney
                                             United States Attorney’s Office for D.C.
                                             555 Fourth Street, N.W., Fourth Floor
                                             Washington, D.C. 20530
                                             E-mail: andrea.duvall2@usdoj.gov
                                             Telephone: (202) 252-6745
